Motion by respondent to confirm report of Official Referee granted, except insofar as such report recommends that no disciplinary action be taken. It is uneontroverted, and the learned Official Referee has found, that the respondent is guilty of *778serious charges of professional misconduct which warrant disciplinary action by this court. However, in view of the special circumstances of this ease, as set forth in .the Official Referee’s report, the respondent is suspended from the practice of the law for a period of three years. The respondent, if so advised, may thereafter apply to this court for permission to resume the practice of law, upon furnishing satisfactory proof that he possesses the requisite qualifications and fitness. In view of the above disposition, the cross motion by petitioner to disaffirm the Referee’s report insofar as it recommends that no disciplinary action be taken by this court against respondent, is dismissed as academic. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.